Motion Granted and Order filed April 15, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-01125-CV
                                  ____________

                           YIGAL BOSCH, Appellant

                                        V.

            STATE OF TEXAS COUNTY OF HARRIS, Appellee


                   On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-48002

                                   ORDER

      Appellant has filed a motion to transfer the clerk’s record filed in 14-13-
00739-CV to the appeal in this case, 14-13-01125-CV. The motion is granted.

      Further, the Harris County Clerk is directed to file a supplemental clerk’s
record on or before April 25, 2014, containing the following:

          the final judgment signed December 12, 2013; and

          appellant’s notice of appeal filed December 13, 2013.
      If the omitted item(s) is not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
omitted item is not a part of the case file.



                                  PER CURIAM